Exhibit 10.54

FIFTH AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

BETWEEN FOSTER WHEELER INC.

AND

FRANCO BASEOTTO

This FIFTH AMENDMENT (this “Amendment”) to the Employment Agreement between
FOSTER WHEELER INC., a Delaware corporation (the “Company”), and FRANCO BASEOTTO
(the “Executive”), dated as of May 6, 2008 (the “Agreement”), is made and
entered into effective as of January 1, 2013 (the “Amendment Effective Date”).

WHEREAS, Foster Wheeler Ltd. entered into the Agreement with the Executive;

WHEREAS, the Company thereafter assumed the Agreement from Foster Wheeler Ltd.
on or about February 9, 2009, and the Company and the Executive entered into a
(i) First Amendment to the Agreement, effective January 18, 2010, (ii) Second
Amendment to the Agreement, effective May 4, 2010, (iii) a letter amendment,
dated March 14, 2012, and (iv) Fourth Amendment to the Agreement, dated
October 29, 2012;

WHEREAS, the Company desires to eliminate the gross-up it provides for taxable
income on certain perquisites under the Agreement; and

WHEREAS, pursuant to Section 9.9 of the Agreement, an amendment to the Agreement
may be made pursuant to the written consent of the Company and the Executive.

NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties agree that the Agreement is
amended as follows:

1. Agreement Section 3.7 is hereby revised to read in its entirety as follows:

“3.7 Perquisites. During the Term, the Executive shall be provided by the
Company with the following perquisites:

3.7.1 an annual physical examination;

3.7.2 an annual automobile allowance based upon the current Company policy;

3.7.3 home office equipment and associated services for business use in
Executive’s homes not to exceed $5,000 per year;

3.7.4 annual reimbursement for the reasonable fees associated with financial
planning and income tax advice and document preparation not to exceed $5,000 per
year; and

3.7.5 reimbursement for a one-time cost of estate planning services, at a time
selected by the Executive during the Term, not to exceed $10,000 in the
aggregate.”

As of the Amendment Effective Date, Executive shall not be eligible to receive a
gross-up for taxable income on the perquisites provided under this Section 3.7.
For the avoidance of doubt, the elimination of the gross-up for taxable income
in this Section 3.7 shall not affect the Executive’s gross-up on taxable income
to the extent the Executive is eligible for a gross-up under another section of
the Agreement.



--------------------------------------------------------------------------------

2. Counterparts. This Amendment may be executed in two (2) or more counterparts,
each of which shall be deemed to be an original but all of which together
constitute one (1) and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment to the
Agreement effective as of the date first written above.

 

FOSTER WHEELER INC. By:  

/s/ J. Kent Masters

Name:   J. Kent Masters Title:   President & CEO By:  

/s/ Franco Baseotto

  FRANCO BASEOTTO

 

2